Reason For Allownace


Claims 1-20 are allowed.



The following is an examiner’s statement of reasons for allowance:


The closest prior art Song et al(US 2010/0242067) explains objects and other advantages and in accordance with the purpose of the invention, as embodied and broadly described herein, a data processing method in a receiving system includes the steps of receiving a broadcast signal through a mobile broadcast network, wherein the broadcast signal includes mobile service data and a first signaling table, and wherein the first signaling table includes service guide transmission information and service guide bootstrapping information on the mobile service data, acquiring the service guide bootstrapping information based upon the service guide transmission information included in the first signaling table, and accessing a service guide by using the acquired service guide bootstrapping information. KITAZATO et al(US 2017/0134824A1)  explains  a receiver placed in each house or the like acquires an service configuration description transmitted in LLS by initial scanning and records it on an NVRAM (Procedure 1). This SCD includes service channel signaling Bootstrap information in which IP address, port number, and TSI for acquiring the SCS are described. When the user selects a particular service (basic service), the receiver reads out the SCD from the NVRAM, and is connected to the SCS transmitted by a broadcast wave according to the SCS Bootstrap information and acquire the signaling information.   KITAZATO et al(US 2013/0201399A1) explains objects to be transmitted from a transmitter to a receiver is transmitted as stored in an IP packet attached with an ALC/LCT header. To this header, identification information of each session is written as Transport Session Identifier (TSI).  In addition, to this header, identification information of two or more objects to be transmitted for each session is written as Transport Object Identifier (TOI). Namely, with a session based on FLUTE, a particular file can be identified by two items of identification information, TSI and TOI.  Ko et al(US 2013/0343468) explains received bootstrap, the receiver may receiver service guide information, such as ESG (Electronic Service Guide)/BCG (Broadcast Contents Guide). The service guide information or broadcast contents guide information may be transmitted through an interactive channel and may be received through an IP stream, which is included in a specific PLP. This may vary depending upon the intentions of the system designer. The receiver may use the service_id field, the component_type field, and the component_IP_address field, which are included in the ESG/BCG, so as to receive a desired (or wanted) service and service components.
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  generating first signaling information including S-TSID (Service-based Transport Session Instance Description) information for at least one Real-Time Object Delivery over Unidirectional Transport (ROUTE) session and at least one Layered Coding Transport (LCT) channel in which the components of the service are delivered  generating second signaling information which is used for acquiring the first signaling information, wherein the second signaling information is used to support a rapid channel scan which allows a receiver to build a list of services, wherein the second signaling information further includes bootstrap information and  claim 6  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: receiving the broadcast signal based on at least one Physical Layer Pipe (PLP);  wherein the first signaling information includes S-TSID (Service-based Transport Session Instance Description) information for at least one Real-Time Object Delivery over Unidirectional Transport (ROUTE) session and at least one Layered Coding Transport (LCT) channel in which the components of the service are delivered, wherein the S-TSID information includes first source Internet Protocol (IP) address information of the at least one ROUTE session, first destination IP address information of the at least one ROUTE session, first destination port information of the at least one ROUTE session, and transport session identification information for the at least one LCT channel, wherein the second signaling information is used for acquiring the first signaling information,wherein the second signaling information is used to support a rapid channel scan which allows the digital broadcast receiver to build a list of services,
wherein the second signaling information further includes bootstrap information and

signaling information, and further the bootstrap information changes depending on the
signaling transport mode information, wherein the bootstrap information included in the second signaling information includes second source IP address information, second destination IP address information, and second destination port information for the first signaling information, and wherein the at least one LCT channel is acquired based on the bootstrap information included in the second signaling information; parsing the audio data or the video data from the packets based on the second signaling information, and the first signaling information including the S-TSID information;
Further regarding claims 11 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the generator is further configured to generate first signaling information including S-TSID (Service-based Transport Session Instance Description) information for at least one Real-Time Object Delivery over Unidirectional Transport (ROUTE) session and at least one Layered Coding Transport (LCT) channel in which the components of the service are delivered, wherein the second signaling information is used to support a rapid channel scan which allows a receiver to build a list of services, wherein the second signaling information further includes bootstrap information and signaling transport mode information for indicating a type of delivery protocol of the first signaling information, and further the bootstrap information changes depending on the signaling transport mode information, and wherein the bootstrap information included in the second signaling information includes second source IP address information, second destination IP address information, and second destination port information for the first signaling information; and a transmitting module configured to transmit the broadcast signal including the components of the service, the first signaling information, and the second signaling information based on at least one Physical Layer Pipe (PLP).
 claim 16 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:   a tuner configured to receive the broadcast signal based on at least one Physical Layer Pipe (PLP);  wherein the first signaling information includes S-TSID (Service-based Transport Session Instance Description) information for at least one Real-Time Object Delivery over Unidirectional Transport (ROUTE) session and at least one Layered Coding Transport (LCT) channel in which the components of the service are delivered, wherein the S-TSID information includes first source Internet Protocol (IP) address information of the at least one ROUTE session, first destination IP address information of the at least one ROUTE session, first destination port information the at least one ROUTE session, and transport session identification information for the at least one LCT channel, wherein the second signaling information is used for acquiring the first signaling information wherein the second signaling information is used to support a rapid channel scanwhich allows the digital broadcast receiver to build a list of services, wherein the second signaling information further includes bootstrap information and signaling transport mode information for indicating a type of delivery protocol of the first signaling information, and further the bootstrap information changes depending on the signaling transport mode information,wherein the bootstrap information included in the second signaling information
includes second source IP address information, second destination IP address information,
and second destination port information for the first signaling information, and
wherein the at least one LCT channel is acquired based on the bootstrap information
included in the second signaling information, wherein the processor is further configured to parse the audio data or the video data from the packets based on the second signaling information, and the first signaling information including the S-TSID information;




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478